Citation Nr: 1145292	
Decision Date: 12/12/11    Archive Date: 12/21/11	

DOCKET NO.  06-35 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scarring of the left knee disability, to include as secondary to service-connected right hip disability.  

2.  Entitlement to service connection for orthopedic impairment of the left knee, to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant and spouse

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1970.  His medals and badges include the Purple Heart Medal and the Combat Infantryman's Badge.  Service connection is currently in effect for:  Posttraumatic stress disorder, rated 50 percent disabling; prostate cancer, rated as 40 percent disabling; right hip disability, rated as 10 percent disabling, and scarring of the right thigh and knee, rated as noncompensably disabling.  A combined disability rating of 70 percent has been in effect since July 2009.  The Veteran has also been in receipt of a total rating based on unemployability due to the severity of his service-connected disabilities since July 2, 2009.  

This issue of service connection for a left knee disorder was previously before the Board of Veterans Appeals (Board) in November 2010 at which time it was remanded in pertinent part for further development with regard to the claimed issue.  The requested actions have been accomplished and the case has been returned to the Board for appellate review.  Given the development accomplished, the issues have been recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  The Veteran has a scar on the left knee that is as likely as not related to an in-service shrapnel wound.  

2.  A disability involving the left knee other than the scarring was not manifested in service or within one year of separation and is not shown to be related to a service-connected disease or injury.  Arthritis was first shown years post service.

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for scarring of the left knee are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  An orthopedic disability involving the left knee was not incurred in or aggravated by service, arthritis may not have been presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1154, 5107 (b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326 (a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Those are:  (1) Veteran status; (2) existence of a current disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the duty to notify has been satisfied by letters sent to the Veteran throughout the course of the appeal, including one dated in January 2011.  At that time the Veteran was asked to submit medical evidence with regard to his left knee disability, as well as any evidence he had showing a connection between a left knee disability and his service-connected right hip disorder.  He was asked to also identify all treatment he had received for his left knee disability since his separation from service.  He was also specifically told what the evidence had to show for secondary service connection and what it would have to show for direct service connection.  

With regard to the duty to assist the Veteran, service treatment records have been obtained, as have records of private and VA treatment.  The Veteran has been accorded examinations by VA, most recently in May 2011.  An addendum to that examination report dated in July 2011 is also of record.  Records have been obtained from the Social Security Administration.  Also, the Veteran had the opportunity to provide testimony at a travel board hearing at the Pittsburgh RO in September 2010.  A transcript of the hearing proceedings is of record and has been reviewed.  Further, the record contains a statement dated September 19, 2011, in which the Veteran indicated that he had no further evidence to submit with regard to the appeal.  He asked that the Board consider the evidence of record and proceed with adjudication of his appeal.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in developing his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  

To establish VA compensation for a current disability, a Veteran must show:  (1) the existence of a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); Holten v. Shinseki, 557 F. 3d 1362 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The absence of any one element will result in a denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection for certain chronic diseases, including arthritis, may be presumed if they become manifest to a degree of 10 percent or more during the Veteran's first year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Except as provided, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of the Veteran's nonservice-connected condition is proximately due to or the result of his service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability as seen prior to the aggravation.  Allen, supra; see also, 38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

Factual Background and Analysis

The Veteran essentially maintains that he has a disability involving his left knee that is related to his combat service in Vietnam in 1970 when he was blown out of a tank and sustained shrapnel fragment wound residuals.  Also, at the September 2010 hearing before the Undersigned, the Veteran maintained that his left knee difficulties are also the result of his walking with an antalgic gait as a result of his service-connected right hip disability.  

In considering claims for Veterans who engaged in combat, satisfactory lay or other evidence of incurrence or aggravation in such combat of an injury or disease, if consistent with the circumstances, conditions, or hardships of such service, will be accepted as sufficient proof of service connection, even though there is no record of incurrence or aggravation.  38 U.S.C.A. § 1154(b).  However, § 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F. 3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the Veteran by relaxing the adjudicative evidentiary requirements of determining what happened in service.  Id.  

In light of 38 U.S.C.A. § 1154(b), the Board accepts that the injury resulting in the scar occurred in the manner in which the Veteran has described it.  

The pertinent medical evidence of record includes the report of a rating examination accorded the Veteran by VA in May 2011 at which time the claims file was available to and reviewed by the examiner.  It was reported that the Veteran was hit with shrapnel in 1970 and a small piece of shrapnel was embedded in the front of the left knee.  He stated that a medic removed the shrapnel in the field and he did not require transportation to a medical facility.  He denied any further treatment to the left knee other than immediately after the injury.  He denied the wound interfered with his military duties thereafter or with his employment in the years following service.  He stated that he had the left knee X-rayed in 1992 at a private hospital where he was having pain on the right side.  He had no left knee complaints at that time and "denies being told about any knee abnormalities show (sic) on the X-ray."  Most of the extremity pain was located in the right hip.  On current examination there was observed to be a small well-healed scar over the left patella.  A pertinent examination diagnosis was made of "scar left knee secondary to shrapnel without residuals."  Also diagnosed was mild degenerative joint disease of the left knee "found on x-ray."  The examiner stated that the scar and the degenerative joint disease "are unrelated to current service connected right hip disability."

In a July 2011 communication the same healthcare professional indicated that the scar and the degenerative joint disease were "not at least as likely as not related to current service-connected right hip disability.  This is due to the fact that his left knee was hit with shrapnel during the course of his military service and he has no further complaints of difficulties with his left knee.  Other than the treatment he received in the field, he did not require any other treatment or interventions.  He has no further complaints with his left knee.  It appears to be a separate incident from his right hip injury."  The examiner did not rule out the contention that the scar was directly related to the combat incident.  The Veteran sustained shrapnel wounds in action and a scar of the knee has been clearly identified.  The Board finds that the scar of the left knee noted at the time of recent examination is related to the Veteran's combat service.  

However, with regard to whether the Veteran has an orthopedic disability involving the left knee that is attributable to service or to include service-connected disability, the probative evidence is against the claim.  The service treatment records reflect the Veteran was seen on one occasion in service in June 1968 for a complaint of swelling of both ankles and pain in the left knee.  A pertinent impression was made of a strain of the left knee medial collateral ligament.  He was to wear a pressure bandage on the knee.  During the remainder of his service and at the time of separation examination in November 1970, the Veteran did not express any complaints with regard to the knee and clinical evaluation was entirely normal.  

In the years following service discharge, the Veteran was seen on numerous occasions for evaluation of right lower extremity problems and unrelated disorders, and he made no reference to difficulties involving the left knee.  It was noted by the VA examiner in May 2011 that the Veteran referred to having the left knee X-rayed in 1992, a time many years following service discharge, when he was having right knee pain.  The Veteran, however, stated he had no left knee complaints at that time and he denied being told about any knee abnormalities.  The initial reference to a left knee disability came in the Veteran's claim which was received in October 2004.  At that time he referred to a "left knee wound" that he states began in 1970.  He did not refer to any medical facility or doctor from wherever or from whom he received treatment.  

The examination in May 2011 included an X-ray study of the knee that was interpreted as being essentially unremarkable, except for notation of minimal degenerative changes.  It was stated there was no evident foreign body.  Clinical examination findings, other than the scarring, included notation of minor laxity and a mild crepitus.  However, no diagnosis was made, other than notation of the scar of the knee and the mild arthritis.  The examiner stated that the "scar left knee and DJD left knee are unrelated to current service-connected right hip disability."  In July 2011 the VA healthcare professional who examined the Veteran earlier in 2011 reiterated that the degenerative joint disease of the left knee was not at least as likely as not related to the service-connected right hip disability.  The examiner went on to say that this was due to the fact that the left knee "was hit with shrapnel during the course of his military service and he has no further complaints of difficulties with his left knee.  Other than the treatment he received in the field, he did not require any other treatment or interventions.  He has no further complaints with his left knee.  It appears to be a separate incident from his right hip injury."  It was also indicated that while there was a scar from the shrapnel injury there were no residuals.

The Board acknowledges the sincerity of the lay statements and the fact that lay witnesses may opine as to questions of diagnosis and etiology in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the question of whether there is a causal relationship between one disability and another is the type of question regarding internal, unobservable processes that the courts have found are not the subject of competent lay testimony. Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet) Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Veteran has failed to establish a continuity of symptomatology with regard to left knee problems over the years following service.  He was seen on numerous occasions for various concerns over the years following service and did not refer to left knee concerns.  He himself indicated that at the time of the May 2011 examination, while the left knee was X-rayed in 1992, he did not have any current left knee complaints at the time and he was not told of any abnormalities involving the knee at that time.  The record shows it was not until the X-ray study in May 2011 that there was shown to be arthritis of the knee and it was described as only minimal in degree.  This is indicative of recent onset of arthritis.  The Board notes that the amount of time that elapsed between military service and the first post service symptoms of complaints or treatment with regard to orthopedic impairment of the left knee can be considered as evidence against the claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

No medical professional has attributed any orthopedic impairment of the left knee to the Veteran's active service or to his service-connected right hip disability.  Accordingly, the preponderance of the evidence is against the claim for entitlement to service connection for orthopedic impairment of the left knee under any theory, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; See also Fagan v. Shinseki, 573 F. 3d 1282, 1287 (Fed. Cir. 2009).  Thus, the claim with regard to orthopedic disability of the left knee, to include arthritis, must be denied.  



ORDER

Service connection for scarring of the left knee is granted.  To this extent, the appeal is allowed.  

Service connection for orthopedic disability of the left knee, to include as secondary to service-connected disability, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


